DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the amendment filed on 01/14/2021. Claims 15 are pending and are examined below. 

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0151072 A1 (“Altinger”) in view of US 10,424,204 B1 (“Han”).

Regarding claims 1 and 10, Altinger discloses a detection device; at least one sensor operable for detecting one or more objects in a detection area, the at least one sensor being part of the detection device; a first communication device in electrical communication with the at least one sensor, the first communication device being part of the detection device; at least one infrastructure component, the detection device being mounted to the at least one infrastructure component (see [0039] and [0047] an image processing unit, which can be integrated in the surveillance camera or allocated to it, said position list containing the objects recorded by the surveillance camera, the associated positional data and the associated object information. This list is formed in Step S7 and in the present exemplary embodiment is forwarded to the central control device. In Step S7 the control device additionally merges the different position lists of the individual surveillance cameras into a single, final position list, by means of identifying multiple occurring objects through comparison of the positional data and/or the object information and then clearing the position list of objects recorded multiple times, for which purpose the extrinsic calibration of the surveillance cameras can be usefully taken into consideration);
a second communication device being part of a first vehicle, the second communication device in wireless communication with the first communication device (see [0039] and [0049] for each communications partner a check is performed as to whether it has actually been recorded as an object, cf. to this end also the explanation for Step S8. If this is the case, the positional data of this object are added as positional data of the motor vehicle itself to a filtered position list to be transmitted to the motor vehicle); 
(see [0057] Behind the bend of section 1 there are further objects 13, which cannot be recorded by environmental sensors of the motor vehicle 2 due to the bend. In the process, in the present case this is a further motor vehicle 14 and a pedestrian 15. These objects 13 are also recorded in position lists. As can be recognized, both the motor vehicle 14 as well as the pedestrian 15 are in the region of the planned trajectory 4 of the motor vehicle 2, which has also been transmitted to the control device 7, so that they are both to be classified as relevant for the motor vehicle 2, so that their positional data, after they are recorded from the detection range 12 of the surveillance camera 9, are transmitted via the communication link 8 to the motor vehicle).
Atlinger is not explicit on at least one vehicle operable for communication with the at least one sensor, wherein the at least one vehicle is in a parking space and wherein a line of sight for a driver of the at least vehicle is at least partially obscured on both sides of the vehicle, however,
Han discloses collision warnings provided by stationary vehicles where the at least one vehicle is in a parking space and wherein a line of sight for a driver of the at least vehicle is at least partially obscured on both sides of the vehicle (see at least Fig. 4B and Col.6 line 61 – Col. 7 line 9).

    PNG
    media_image1.png
    761
    561
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Han with the system disclosed by Altinger so that if a possible collision with a moving object is detected, a collision avoidance action may be selected (Han, Abstract).

Regarding claim 2, Altinger further discloses ches a detection device being connected to the infrastructure component, the at least one sensor being part of the detection device (see [0047] an image processing unit, which can be integrated in the surveillance camera or allocated to it, said position list containing the objects recorded by the surveillance camera, the associated positional data and the associated object information. This list is formed in Step S7 and in the present exemplary embodiment is forwarded to the central control device. In Step S7 the control device additionally merges the different position lists of the individual surveillance cameras into a single, final position list, by means of identifying multiple occurring objects through comparison of the positional data and/or the object information and then clearing the position list of objects recorded multiple times, for which purpose the extrinsic calibration of the surveillance cameras can be usefully taken into consideration);] ; and 
a first communication device in electrical communication with the at least one sensor, the first communication device being part of the detection device (see [0049] for each communications partner a check is performed as to whether it has actually been recorded as an object, cf. to this end also the explanation for Step S8. If this is the case, the positional data of this object are added as positional data of the motor vehicle itself to a filtered position list to be transmitted to the motor vehicle; 
wherein the at least one sensor detects at least one of the location, speed, and direction of the one or more objects, and the at least one sensor sends a signal to the first communication device (see [0048] To this end positional data and object information of the object classified as motor vehicle are compared to corresponding communications data of the motor vehicle, which can contain position information about the trajectory or logged protocol information as well as also a motion history, wherein the allocation of detected objects to communications partners can, however, also occur as an alternative or preferably additionally on the basis of other features, for example, of a license plate number extracted from the image, of a motor vehicle model or the like. However, it should also be noted that provision can also be made to transmit positional data to motor vehicles that was not recorded by the surveillance cameras because, for example, they are in a dead region, for which however the following statements correspondingly remain in effect, only that no positional data of the motor vehicle itself can be transmitted to the motor vehicle of the communications partner).

Regarding claim 3, Altinger further discloses a second communication device in wireless communication with the first communication device, the second communication device being part of the at least one vehicle; and an indicator device in electrical communication with the second communication device, the indicator device being part of the at least one vehicle (see Fig. 2 item 5 and [0055] A motor vehicle 2 having an active, thus highly automated vehicle system 3 designed for fully automatic operation of the motor vehicle 2, moves to a bend in the section 1, wherein the future trajectory 4 of the motor vehicle 2 is likewise shown. Between a communications device 5 of the motor vehicle 2 and a communication device 6 of the central device 7 there is a communication link 8. As already explained, the control device 7 is connected to the surveillance cameras, of which in the present case by way of example three surveillance cameras 9, 10 and 11 are shown along with their detection ranges); 
wherein the first communication device sends a signal to the second communication device when there is a potential risk of collision with the one or more objects, and the indicator device provides a warning of the potential risk of collision to the driver of the at least one vehicle (see [0057] Behind the bend of section 1 there are further objects 13, which cannot be recorded by environmental sensors of the motor vehicle 2 due to the bend. In the process, in the present case this is a further motor vehicle 14 and a pedestrian 15. These objects 13 are also recorded in position lists. As can be recognized, both the motor vehicle 14 as well as the pedestrian 15 are in the region of the planned trajectory 4 of the motor vehicle 2, which has also been transmitted to the control device 7, so that they are both to be classified as relevant for the motor vehicle 2, so that their positional data, after they are recorded from the detection range 12 of the surveillance camera 9, are transmitted via the communication link 8 to the motor vehicle).

Regarding claims 9 and 15, Altinger further discloses at least one infrastructure component being one selected from the group consisting of a building, a bridge, a parking structure, and a support structure (see [0039] The surveillance cameras are connected to a central control device for the parking garage as an area traveled by the motor vehicles, wherein the control device has a communications device, via which a communication link to motor vehicles operated within the parking garage can be established, for example via WLAN. One possible WLAN would be the Standard 801.11p, which is often used in the automotive setting for motor vehicle-to-infrastructure-communication (car2x-Communication). Via this communication link, the control device can for one thing provide information to the parking garage). 

Regarding claim 14, Altinger further discloses a sidewalk adjacent the first building and the second building, at least a portion of the sidewalk intersecting with the direction of travel of the first vehicle; a pedestrian traversing the sidewalk; and wherein the indicator device generates a warning to the driver of the first vehicle as the first vehicle moves in a direction of travel away from the first building and the second building, and there is a collision risk with the pedestrian (see Fig 2 item 15 and [0057] Behind the bend of section 1 there are further objects 13, which cannot be recorded by environmental sensors of the motor vehicle 2 due to the bend. In the process, in the present case this is a further motor vehicle 14 and a pedestrian 15. These objects 13 are also recorded in position lists. As can be recognized, both the motor vehicle 14 as well as the pedestrian 15 are in the region of the planned trajectory 4 of the motor vehicle 2, which has also been transmitted to the control device 7, so that they are both to be classified as relevant for the motor vehicle 2, so that their positional data, after they are recorded from the detection range 12 of the surveillance camera 9, are transmitted via the communication link 8 to the motor vehicle).


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0151072 A1 (“Altinger”) in view of US 10,424,204 B1 (“Han”) in further view of US 10,424,204 B1 (“Han”).

Regarding claims 4 and 11, Altinger in view of Han is not explicit on a parking area having a plurality of parking spaces, and the at least one vehicle occupies a first of the plurality of parking spaces; and a plurality of parked vehicles, a portion of the plurality of vehicles adjacent one side of the at least one vehicle, and another portion of the plurality of vehicles adjacent another side of the at least one vehicle, however,
	Han discloses a system for collision warnings provided by stationary vehicles with a parking area having a plurality of parking spaces, and the first vehicle occupies a first of the plurality of parking spaces; and a plurality of parked vehicles, a portion of the plurality of vehicles adjacent one side of the first vehicle, and another portion of the plurality of vehicles adjacent another side of the first vehicle (see Fig. 4B); 
wherein the second vehicle moves in a direction relative to the first vehicle, and the indicator device generates a warning to the driver of the first vehicle when the first vehicle moves in a direction of travel to exit the first of the plurality of parking spaces and there is a collision risk with the second vehicle (see Col. 3 lines 24-42 Stationary vehicle 110 may also be equipped with different sensors. For example, different types of sensors may be installed at stationary vehicle 110, such as radars, ultrasonic sensors, light beam scanning devices, visible light camera devices, infrared camera devices, near-infrared camera devices, depth camera devices which can include one or more light-scanning devices, including LiDAR devices. Stationary vehicle 110 may implement automated collision avoidance by performing monitoring 120 of sensor data captured by the sensors that observe the same or different portions of environment 100 to detect a possible collision event 140. In response to detecting a possible collision event 140 with a moving object 130, stationary vehicle 110 may select and perform a collision avoidance action).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Han with the system disclosed by Altinger in view of Han so that avoidance actions can be automatically performed when a possible collision event may occur between the stationary vehicle and a moving object in the environment (Han, Col. 3 lines 5-15).


Claims 5-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0151072 A1 (“Altinger”) in view of US 10,424,204 B1 (“Han”) in further view US 2017/0203757 A1 (“Ohbayashi”).

Regarding claims 5 and 12, Altinger in view of Han is not explicit on the automatic braking system decelerates the at least one vehicle when there is a potential risk of collision with the object, however,
Ohbayashi discloses a driving support device for a vehicle where an automatic braking system being part of the at least one vehicle, the automatic braking system operable for decelerating the vehicle independently of driver input; wherein the automatic braking system decelerates the at least one vehicle when there is a potential risk of collision with the object (see [0005] a collision avoidance system (referred to as "rear-end collision avoidance support system") for using a radar sensor to detect an obstacle approaching an own vehicle from a rear lateral region when the own vehicle is traveling backward, and operating automatic braking when the own vehicle is highly likely to collide with the obstacle, thereby avoiding the collision of the own vehicle with the obstacle, is conceivable. In the rear-end collision avoidance support system, for example, in a case where the own vehicle is exiting backward from a parking lot, the driving of the driver can be supported so as to avoid a collision with another vehicle laterally crossing a rear lateral region of the own vehicle).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ohbayashi with the system disclosed by Altinger in view of Han in order to avoid collisions with obstacles (Ohbayashi, Abstract).

Regarding claims 6 and 13, Altinger in view of Han is not explicit on a first building; and a second building, the at least one vehicle being located between the first building and the second building; wherein the at least one sensor sends a signal to the at least one vehicle when there is a collision risk with the object, however,
Ohbayashi discloses a first building; and a second building, the at least one vehicle being located between the first building and the second building; wherein the at least one sensor sends a signal to the at least one vehicle when there is a collision risk with the object as the at least one vehicle moves in a direction of travel away from the first building and the second building, such that the driver of the at least one vehicle decelerates the at least one vehicle to avoid a collision (see [0005] a collision avoidance system (referred to as "rear-end collision avoidance support system") for using a radar sensor to detect an obstacle approaching an own vehicle from a rear lateral region when the own vehicle is traveling backward, and operating automatic braking when the own vehicle is highly likely to collide with the obstacle, thereby avoiding the collision of the own vehicle with the obstacle, is conceivable. In the rear-end collision avoidance support system, for example, in a case where the own vehicle is exiting backward from a parking lot, the driving of the driver can be supported so as to avoid a collision with another vehicle laterally crossing a rear lateral region of the own vehicle).


Regarding claim 7, Altinger further discloses the one or more objects further comprising a second vehicle (see Fig. 2 item 14).

Regarding claim 8, Altinger further discloses he one or more objects further comprising a pedestrian (see Fig. 2 item 15).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665